
	
		III
		Calendar No. 1125
		110th CONGRESS
		2d Session
		S. RES. 707
		[Report No. 110–522]
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Leahy, from the
			 Committee on the
			 Judiciary, submitted the following original resolution; which
			 was placed on the calendar
		
		RESOLUTION
		Authorizing the President of the Senate to
		  certify the facts of the failure of Joshua Bolten, as the Custodian of Records
		  at the White House, to appear before the Committee on the Judiciary and produce
		  documents as required by Committee subpoena.
	
	
		Whereas, since the beginning of this Congress, the Senate
			 Judiciary Committee has conducted an investigation into the removal of United
			 States Attorneys;
		Whereas the Committee's requests for information related
			 to its investigation, including documents and testimony from the White House
			 and White House personnel, were denied;
		Whereas the White House has not offered any accommodation
			 or compromise to provide the information requested that is acceptable to the
			 Committee;
		Whereas, on April 12, 2007, pursuant to its authority
			 under rule 26 of the Standing Rules of the Senate, the Senate Committee on the
			 Judiciary authorized issuance to the Custodian of Records at the White House, a
			 subpoena which commands the Custodian of Records to provide the Committee with
			 all documents in the possession, control, or custody of the White House related
			 to the Committee's investigation;
		Whereas, on June 13, 2007, the Chairman issued a subpoena
			 pursuant to the April 12, 2007, authorization to White House Chief of Staff
			 Joshua Bolten as the White House Custodian of Records, for documents related to
			 the Committee's investigation, with a return date of June 28, 2007;
		Whereas, on June 28, 2007, in response to subpoenas for
			 documents issued by the Senate and House Judiciary Committees, White House
			 Counsel Fred Fielding conveyed the President's claim of executive privilege
			 over all information in the custody and control of the White House related to
			 the Committee's investigation;
		Whereas, based on this claim of executive privilege, Mr.
			 Bolten refused to appear and produce documents to the Committee in compliance
			 with the subpoena;
		Whereas, on June 29, 2007, the Chairmen of the House and
			 Senate Judiciary Committees provided the White House with an opportunity to
			 substantiate its privilege claims by providing the Committees with the specific
			 factual and legal bases for its privilege claims regarding each document
			 withheld and a privilege log to demonstrate to the Committees which documents,
			 and which parts of those documents, are covered by any privilege that is
			 asserted to apply and why;
		Whereas the White House declined this opportunity in a
			 July 9, 2007, letter to the Committee Chairmen from Mr. Fielding, while
			 reiterating the privilege claim;
		Whereas, on August 17, 2007, Mr. Fielding rejected the
			 Chairman's request for a meeting with the President to work out an
			 accommodation for the information sought by the Committee;
		Whereas, on November 29, 2007, the Chairman ruled that the
			 White House's claims of executive privilege and immunity are not legally valid
			 to excuse current and former White House employees from appearing, testifying,
			 and producing documents related to this investigation and directed Mr. Bolten,
			 along with other current and former White House employees, to comply
			 immediately with the Committee's subpoenas by producing documents and
			 testifying;
		Whereas Mr. Bolten has not complied with the Committee's
			 subpoenas or made any offer to cure his previous noncompliance; and
		Whereas the Committee's investigation is pursuant to the
			 constitutional legislative, oversight, and investigative powers of Congress and
			 the responsibilities of this Committee to the Senate and the American people;
			 including the power to: (1) investigate the administration of existing laws,
			 and obtain executive branch information in order to consider new legislation,
			 within the Committee's jurisdiction, including legislation related to the
			 appointment of U.S. Attorneys; (2) expose any corruption, inefficiency, and
			 waste within the executive branch; (3) protect the Committee's role in
			 evaluating nominations pursuant to the Senate's constitutional responsibility
			 to provide advice and consent; and (4) examine whether inaccurate, incomplete,
			 or misleading testimony or other information was provided to the Committee:
			 Now, therefore, be it
		
	
		That the President of the Senate
			 certify the facts in connection with the failure of Joshua Bolten, as the
			 Custodian of Records at the White House, though duly summoned, to appear and to
			 produce documents lawfully subpoenaed to be produced before the Committee,
			 under the seal of the United States Senate, to the United States Attorney for
			 the District of Columbia, to the end that Joshua Bolten may be proceeded
			 against in the manner and form provided by law.
		
	
		November 19, 2008
		Placed on the calendar
	
